DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control and evaluation unit in claims 1, 5, 6, and 15. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shortest distance" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-17 are rejected by virtue of their dependency from claim 1.
Claim 9 recites the limitations "the determination of a distance calculated" in line 2; “the part of the line” in lines 4-5; and “view of the 3D sensor” in line 5.  There is insufficient antecedent basis for these limitations in the claim.  Claims 10-11 are rejected by virtue of their dependency from claim 9.
Claim 10 recites the limitations "the grid elements disposed therebehind" in lines 3-4 and “the direction of view of the 3D sensor” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Claims 11 is rejected by virtue of its dependency from claim 10.
Claim 11 recites the limitation "the end sides" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation "the distances calculated in advance’ in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
The term “conservatively underestimated” in claim 12 is a relative term which renders the claim indefinite. The term “conservatively underestimated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. ‘Conservatively underestimated’ renders the size of the discretization errors indefinite.

Claim 16 recites the limitations "the spacing"  and “the reference point” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 17 recites the limitation "the distances calculated in advance’ in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites the limitation "the shortest distance" in line 4.  There is insufficient antecedent basis for this limitation in the claim


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-8, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haberer et al. (2011/0273723) in view of Fuchs et al. (2008/0273758) and Haussmann et al. (2009/0268029).
As for claims 1 and 18 (treating claim 1 as the apparatus for the practice of method claim 18), Haberer in a distance measuring optoelectronic safety sensor and method of monitoring a monitored zone discloses/suggests the following:  a 3D sensor for monitoring a monitored zone (Fig. 2: 10 with 18; Fig. 1: 10: 24, 30, 36; paragraph 0025) wherein the 3D sensor comprises:  5- at least one light receiver for generating a received signal from received light from the monitored zone (Fig. 1: 10: 24 and 18; Fig. 2: 10 and 18) and - a control and evaluation unit (Fig. 1: 30, 32, 34, 38 with paragraphs 0016, 0018, 0050, 0051, 0052, 0054: referring to various controls: plant control, vehicle control, safety control, robot control) the control and evaluation unit detecting objects in the monitored zone by evaluating the received signal (abstract; paragraph 0045), determining the shortest distance of the detected objects from at 10least one reference volume (paragraph 0045). 
As for having a memory, Haberer does not explicitly state this.  However, he does suggest a memory by virtue of having a configuration program to outline the protected field (paragraph 0042) and refers to stored data by virtue of referring to history of distance data (paragraph 0023) and again a configuration stored in the safety sensor (paragraph 0021).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Haberer’s evaluation and control unit have a memory in order to store data accumulated as well as protected field configurations that are programmed to be monitored.  
As for reading at least one distance calculated in advance from the reference volume from a memory for the determination of the respective shortest distance of a detected object.  Haberer does mention the need to know the history of distance data to determine speed of an object that is approaching or distancing themselves from the protected zone (paragraph 0023).  Nevertheless, Fuchs in an apparatus and method for monitoring a spatial area, in particular for safeguarding a hazardous area of an automatically operated installation teaches using a determined reference distance to check a determined distance value (abstract; paragraphs 0014-0016, 0044) and teaches that in the prior art known referenced distance values can be used along with determined distance values to determine whether a further object has entered the spatial area (paragraph 0008).  And Haussmann et al. in a method and apparatus for monitoring a three-dimensional spatial area teaches using data records that include second distance values which represent distances between the sensor unit and the boundary surfaces of the respective virtual protection zone to check whether a foreign object is located within a monitored protection zone using first distance values the second recorded distance values (paragraph 0049).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to read at least one distance calculated in advance from the reference volume from a memory for the determination of the respective shortest distance of a detected object in order to check the validity of the shortest distance determination with a second reference distance value as well as to be able to check whether a foreign object is located within the monitored protection field by using the shortest distance determined along with a second recorded reference distance.
As for claim 2, Haberer in view of Fuchs and Haussmann discloses/suggests everything as above (see claim 1).  In addition, Haberer discloses/suggests 15 the 3D sensor is a 3D camera (paragraph 0025).
As for claim 3, Haberer in view of Fuchs and Haussmann discloses/suggests everything as above (see claim 1).  In addition, Haberer discloses/suggests the reference volume is a hazard zone that secures a machine (Fig. 2; 48 for 44; Fig. 4: 48; Fig. 5: 48).
As for claim 4, Haberer in view of Fuchs and Haussmann discloses/suggests everything as above (see claim 1).  In addition, Haberer discloses/suggests the 20control and evaluation unit is implemented as an embedded system (Fig. 1: 30 (32, 36) necessarily embedded inside the housing of 10).
As for claim 5, Haberer in view of Fuchs and Haussmann discloses/suggests everything as above (see claim 1).  In addition, Haberer in view of Fuchs and Haussmann discloses/suggests 
the control and evaluation unit reads a distance calculated in advance from an intermediate reference zone from the memory and determines the shortest distance from it (refer to claim 1 with regards to Fuchs and Haussmann; Haberer: see Fig. 3:  treat 48 as comprising 3 intermediate zones: 48a, 48b, 48c).
	As for claim 6, Haberer in view of Fuchs and Haussmann discloses/suggests everything as above (see claim 1).  In addition, Haberer discloses/suggests  wherein the control and evaluation unit calculates shortest distances from the reference volume for different regions of the monitored zone and stores them in the memory (Haberer refer to claim 1 above with regards to the control and evaluation unit and a memory; and see Haberer:  Fig. 3:  different regions of monitored zone: 54a, 54b, 54c, 54d, 54e).
	As for claim 7, Haberer in view of Fuchs and Haussmann discloses/suggests everything as above (see claim 1).  In addition, Haberer suggests 5wherein distances calculated in advance are stored in the memory in a 3D grid of the monitored zone (paragraphs 0022 and 
paragraphs 0056).
	As for claim 8, Haberer in view of Fuchs and Haussmann discloses/suggests everything as above (see claim 7).  In addition, Haberer suggests grid elements of the 3D grid become higher as the distance from the 3D sensor increases (referring paragraphs 0022 and paragraphs 0056 and referring to Fig. 3:   48c and 48b would have more grid elements/triangular net elements than 48a or 48;  Fig. 2:  noting 54a-54c as one large monitoring zone there would be higher grid elements the farther away 54a-54c is from 48 in 3D space).
	As for claim 13, Haberer in view of Fuchs and Haussmann discloses/suggests everything as above (see claim 1).  In addition, in view of Haussmann there is suggested wherein a respective set of distances calculated in advance is stored per reference volume(note paragraph 0049 referred above in claim 1:  data records accumulated for second distance values for a plurality of separate or coherent protection zones).
	As for claim 16, Haberer in view of Fuchs and Haussmann discloses/suggests everything as above (see claim 1).  In addition, Haberer suggests wherein additional information is stored on a distance calculated in advance in the memory that further characterizes the spacing or the reference point from which there is a distance (paragraphs 0037-0038: angular position information by virtue of angular position of the deflection unit by means of an encoder).
	As for claim 17, Haberer in view of Fuchs and Haussmann discloses/suggests everything as above (see claim 1).  In addition, Haberer suggests wherein at least some of the distances calculated in advance are stored relative to other distances calculated in advance (paragraph 0023:  history of the distance data to determine speed of an object).
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haberer et al. (2011/0273723) in view of Fuchs et al. (2008/0273758) and Haussmann et al. (2009/0268029) further in view of Wells (5,673,082).
	As for claim 12, Haberer in view of Fuchs and Haussmann discloses/suggests everything as above (see claim 1).  Haberer is silent concerning discretization errors of the distances calculated in advance being conservatively underestimated.  Nevertheless, Wells in a light-directed ranging system implementing single camera system for telerobotics applications teaches partially compensating for discrete errors caused by pixel size of the optical sensor, distortions of the lens, or signal noise by averaging two range estimates (col. 11, lines 19-26).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have discretization errors of the distances calculated in advance be conservatively underestimated by averaging two sets of distance measurements to partially compensate for discrete errors caused by pixel size, lens distortions, or signal noise in the system. 
	Allowable Subject Matter
10.	Claims 9-11 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  pleaser refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886